Citation Nr: 1105617	
Decision Date: 02/10/11    Archive Date: 02/18/11

DOCKET NO.  08-29 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to a higher initial evaluation for a digestive 
disability characterized as gastroesophageal reflux disorder 
(GERD), rated as noncompensably disabling from October 1, 2006, 
and as 10 percent disabling from October 10, 2008.  


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel





INTRODUCTION

The Veteran had active service from July 1982 to October 1982 and 
from January 1986 to September 2006.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2007 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO), which 
granted service connection for GERD and assigned a 0 
percent(noncompensable) disability evaluation effective from 
October 1, 2006.

In an October 2008 rating decision, the RO increased the 
evaluation to 10 percent for GERD, effective from October 10, 
2008.    

This case was previously remanded for further evidentiary 
development in February 2010 and is now ready for appellate 
review.


FINDINGS OF FACT

1.  Resolving reasonable doubt in favor of the Veteran, his 
digestive disability characterized as GERD more closely 
approximated the schedular criteria for a 10 percent disability 
rating under Diagnostic Code (DC) 7346 for the portion of the 
claim/appeal period prior to October 10, 2008.

2.  For the portion of the claim/appeal period on and after 
October 10, 2008, the preponderance of the evidence weighs 
against a finding that the Veteran's digestive disability 
characterized as GERD more closely approximates persistently 
recurrent epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder pain, 
productive of considerable impairment of health at any time 
relevant to that period.



CONCLUSIONS OF LAW

1.  Giving the benefit of the doubt to the Veteran, the criteria 
for an initial evaluation of 10 percent for the Veteran's 
service-connected GERD have been approximated from October 1, 
2006, through October 9, 2008.  38 U.S.C.A. §§ 1155, 5103, 5103A 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.7, 
4.114, DC 7346 (2010).

2.  The criteria for an initial evaluation higher than 10 percent 
for the Veteran's service-connected GERD for the portion of the 
claim/appeal period beginning on October 10, 2008, have not been 
met or approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 
& Supp. 2010); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.7, 4.114, DC 7346 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating their 
claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

Proper notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2010).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  In addition, the holding in Dingess v. Nicholson, 19 
Vet. App. 473 (2006) requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date.  

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental SOC 
(SSOC).  Moreover, where there is an uncured timing defect in the 
notice, subsequent action by the RO which provides the claimant a 
meaningful opportunity to participate in the processing of the 
claim can prevent any such defect from being prejudicial.  
Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In a claim for increase, the VCAA requirement is generic notice, 
that is, the type of evidence needed to substantiate the claim, 
namely, evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has on 
employment and earning capacity, as well as general notice 
regarding how disability ratings and effective dates are 
assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 
2009). 

The U.S. Supreme Court has held that an error in VCAA notice 
should not be presumed prejudicial, and that the burden of 
showing harmful error rests with the party raising the issue, to 
be determined on a case-by-case basis.  Shinseki v. Sanders, 129 
S. Ct. 1696 (2009).  In this case, neither the Veteran nor his 
representative has alleged any prejudicial or harmful error in 
VCAA notice, and, as discussed herein, none has been shown.

The Veteran is challenging the initial ratings assigned for his 
service-connected digestive disability following the award of 
service connection in the June 2007 rating decision.  It is 
notable that the Court, quoting from the legislative history of 
the VCAA, has held that, in cases where service connection has 
been granted and an initial disability rating and effective date 
have been assigned, the typical service-connection claim has been 
more than substantiated - it has been proven, thereby rendering 
notice under 38 U.S.C.A. § 5103(a) no longer required because the 
purpose which the notice is intended to serve has been fulfilled.  
Dingess v. Nicholson, 19 Vet. App. at 491.  Moreover, under 
38 C.F.R. § 3.159(b)(3)(i), there is no duty to provide the 
Veteran with VCAA notice upon receipt of a Notice of Disagreement 
(NOD), such as in this case.  

Notwithstanding the above, the Board notes that the Veteran was 
advised, in a January 2007 VCAA notice letter sent in connection 
with his claim for service connection, how VA determines the 
disability rating once service connection has been established.  
He was also advised of the evidence that the Veteran should 
provide to the RO that may affect how the disability rating is 
assigned.  He was also sent a due-process letter in June 2008 
that, again, advised him how VA determines the disability rating 
and the information and evidence needed to assign a disability 
rating.  

In addition, the Veteran has been provided with ample opportunity 
to submit evidence and argument in support of his claim and to 
participate effectively in the processing of his claim during the 
course of this appeal.  As stated above, neither the Veteran nor 
his representative has alleged any prejudice with respect to the 
notice, or lack thereof, received for his claim and during the 
course of this appeal. 

Furthermore, the Veteran has been provided with a copy of the 
above rating decision, the August 2008 SOC, and the October 2008 
and October 2010 SSOCs, which include discussion of the facts of 
the claim adjudicated herein, pertinent laws and regulations, 
notification of the bases for the decision, and a summary of the 
evidence considered to reach the decision.  

In consideration of the foregoing, the Board concludes that the 
requirements of the notice provisions of the VCAA have been met, 
and there is no outstanding duty to inform the Veteran that any 
additional information or evidence is needed.  Quartuccio, 16 
Vet. App. at 187.


To fulfill its statutory duty to assist, the RO afforded the 
Veteran with medical examinations in January 2007, October 2008, 
and May 2010 in connection with his claim.  The examination 
reports have been reviewed and include all relevant findings.  
Although the examiner did not have access to the claims folder 
for the October 2008 compensation and pension examination, the 
examiner had previously examined the Veteran in January 2007 and 
confirmed review of the claims folder at that time.  Further, the 
same examiner conducted the May 2010 examination and, after 
review of the claims folder following the examination, confirmed 
review of the claims folder in an addendum.  For these reasons, 
the Board finds that the examination reports are adequate for the 
purposes of this adjudication.    

Also, VA and private treatment records adequately identified as 
relevant to the Veteran's claim have been provided or obtained, 
to the extent possible, and are associated with the claims 
folder.  Further, the Veteran has submitted several written 
statements in connection with his claim during the course of his 
appeal.    

Neither the Veteran nor his representative has made the RO or the 
Board aware of any other evidence relevant to his appeal that 
needs to be obtained.  Based on the foregoing, the Board finds 
that all relevant facts have been properly and sufficiently 
developed in this appeal and no further development is required 
to comply with the duty to assist the Veteran in developing the 
facts pertinent to the claim adjudicated herein.   The Board 
further finds compliance with its prior remand.  Stegall v. West, 
11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 
(2008).  In view of the foregoing, the Board will proceed with 
appellate review.  

II.  Pertinent Law, Facts, and Analysis

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although we have an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the extensive evidence submitted by 
the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (Board must review entire record, 
but does not have to discuss each item of evidence).  


The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claim.  The Veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).

Disability evaluations are determined by the application of the 
VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and their 
residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its conclusions. 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Governing 
regulations include 38 C.F.R. §§ 4.1 and 4.2, which require the 
evaluation of the complete medical history of the veteran's 
condition. 

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding a degree of disability 
will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

In a claim for a higher original rating after an initial award of 
service connection, all of the evidence submitted in support of 
the Veteran's claim is to be considered.  An appeal from the 
initial assignment of a disability rating, such as this case, 
requires consideration of the entire time period involved and 
contemplates staged ratings where warranted.  Fenderson v. West, 
12 Vet. App. 119 (1999).

Service connection was established for GERD with a noncompensable 
(0 percent) evaluation effective October 1, 2006, the day after 
the Veteran's separation from active service, in the June 2007 
rating decision.  The noncompensable evaluation was assigned 
based on the January 2007 examination findings.  The RO, in the 
October 2008 rating decision, increased the disability rating for 
GERD to 10 percent effective October 10, 2008, based on the 
October 2008 VA examination findings.  The Veteran now seeks 
entitlement to higher initial evaluations for his service-
connected digestive disability, characterized as GERD.  His 
disability is currently rated under Diagnostic Code 7346 as 
analogous to hiatal hernia.  

In regard to the portion of the claim/appeal period from October 
1, 2006, to October 9, 2008, the Board notes that, although the 
schedular criteria below do not specifically provide any criteria 
for a noncompensable rating, a zero percent evaluation is 
assigned when the requirements for a compensable evaluation are 
not met, pursuant to 38 C.F.R. § 4.31.  

Under DC 7346, a 10 percent rating is warranted for a hiatal 
hernia with two or more of the symptoms for the 30 percent 
evaluation of less severity.  A 30 percent rating is warranted 
for persistently recurrent epigastric distress with dysphagia, 
pyrosis, and regurgitation, accompanied by substernal or arm or 
shoulder pain, productive of considerable impairment of health.  
The maximum schedular rating of 60 percent is warranted when 
there are symptoms of pain, vomiting, material weight loss and 
hematemesis or melena with moderate anemia; or other symptom 
combinations productive of severe impairment of health.  38 
C.F.R. § 4.114, DC 7346.

In considering the Veteran's disability under the schedular 
criteria outlined in DC 7346, the evidence shows that the 
Veteran's digestive disability is manifested by persistently 
recurrent epigastric distress with pyrosis (i.e., heartburn) and 
regurgitation and accompanied by substernal pain.  For example, 
the STRs show that he was taken to the emergency room with chest 
pain, which was ultimately attributed to GERD.  After service, 
the Veteran told his private treating physician, C.B., M.D., in 
June 2007, that he had been having a burning sensation that went 
behind his sternum and had some chest pain in March 2007.  
Notably, the Veteran had been evaluated for his chest pain with 
heart studies and was not found to have heart disease.  It is 
also written, in a September 2007 private treatment record, that 
he continued to have acid brash (i.e., regurgitation of acid or 
bile) and heartburn symptoms associated with his service-
connected digestive disability.  Further, the Veteran's private 
treating physician, C.B., M.D., wrote in an October 2007 
treatment record that the Veteran had GERD "with persistent 
symptoms."  

In addition, the Veteran wrote in his August 2007 NOD, on VA Form 
21-4138, that he was suffering with at least two of the symptoms 
associated with a compensable rating for his claimed disorder, 
specifically pyrosis (heartburn) and substernal and arm and 
shoulder pain.  The Veteran, as a lay person, is competent to 
report symptoms, because this requires only personal knowledge as 
it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 
465, 470 (1994).  The Board finds his competent lay account 
credible when viewed together with the clinical documentation 
contained in the record.  

Thus, while the Veteran has consistently denied having dysphagia 
(i.e., difficulty swallowing) and the January 2007 VA examination 
findings suggest that his gastrointestinal symptomatology may be 
more consistent with the current noncompensable rating, the Board 
finds that the evidence, when viewed as a whole, both for and 
against the assignment of a 10 percent schedular rating under DC 
7346 for the Veteran's claimed digestive disability is at least 
in approximate balance.  In consideration of the foregoing, the 
Board resolves reasonable doubt in favor of the Veteran in 
finding that he demonstrates two or more of the symptoms for the 
30 percent schedular evaluation but of less severity.  Therefore, 
the Board concludes that entitlement to a 10 percent disability 
evaluation under DC 7346 for his GERD is warranted for the 
portion of the claim/appeal period from October 1, 2006, to 
October 9, 2008. 

Thus, because the Veteran is now in receipt of a 10 percent 
disability rating under 7346 for the entire claim/appeal period, 
the Board will next consider whether he is entitled to a rating 
higher than 10 percent for his claimed disability.  


As stated above, the evidence shows that his digestive disability 
is manifested by persistently recurrent epigastric distress with 
pyrosis and regurgitation and accompanied by substernal pain.  
However, there is no evidence of dysphagia.  The Veteran has 
consistently denied having dysphagia throughout the time relevant 
to his claim/appeal.    

Further, the evidence does not show that the symptomatology 
associated with his GERD is productive of considerable impairment 
of health, as will be explained below.  

At the January 2007 VA compensation and pension examination, the 
Veteran told the examiner that he had been on Prilosec for the 
last year, which markedly controlled his symptoms.  He reported 
that he did not have any trouble swallowing, had no acid reflux 
symptoms and no chest pains, was not on a special diet, had no 
history of ulcers or other stomach problems, and had no 
dysphagia, pyrosis, hematemesis or melena, no reflux or 
regurgitation, and no nausea or vomiting.  

Later, at the October 2008 compensation and pension examination, 
the Veteran reported having experienced an increase in symptoms 
since the January 2007 examination and changing medication but 
still stated that he had no hematemesis or melena, nausea or 
vomiting, and has had no anemia.  He also reported that he had 
recently had blood tests and his liver function tests had 
returned to normal.  He also had no side effects from his 
medication.  The examiner further noted that a March 2008 
esophagogastroduodenoscopy (EGD) showed a normal esophagus with 
patchy erythema stomach antrum, compatible with gastritis, and a 
normal duodenum.  The examiner added that the Veteran's stomach 
biopsy was negative for helicobacter and esophageal mucosa and 
the Veteran demonstrated mild active chronic inflammation.  

Most recently, at the May 2010 VA compensation and pension 
examination, the Veteran reported that his GERD does not 
significantly impact his activities of daily living and does not 
affect his work.  He also stated that it does not cause time 
loss, restrictions, or accommodation with his work.  It is 
further noted in the examination report that the Veteran has no 
nausea or vomiting, hematemesis or melena, no diarrhea or 
constipation, no periods of incapacitation, and has had no 
hospitalization or surgery due to his disability.  He further 
told the VA examiner that he had experienced no major changes in 
his gastroesophageal symptoms since the October 2008 medical 
examination.   

Moreover, the Veteran's treatment records relevant to the 
claim/appeal period contain no evidence of considerable 
impairment of health due to symptomatology associated with his 
service-connected digestive disability.  

Thus, because the evidence does not show that the Veteran's 
service-connected digestive disability is manifested by dysphagia 
and is not productive of considerable impairment of health at any 
time relevant to the claim/appeal period, the Board finds that he 
is not entitled to the next higher schedular evaluation of 30 
percent under DC 7346.   
 
Consideration has been given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, after 
careful review of the available diagnostic codes and the evidence 
of record, the Board finds there are no other codes that provide 
a basis to assign a schedular evaluation higher than the rating 
assigned herein.
   
In this regard, the Board has considered whether the Veteran's 
GERD alternatively may be entitled to an evaluation higher than 
10 percent under the provisions of 38 C.F.R. § 4.114, Diagnostic 
Code 7399-7304, a combined diagnostic code which refers to an 
unlisted condition (DC 7399) and gastric ulcer (DC 7304).  38 
C.F.R. 
§ 4.27; see also February 2010 Board decision, page 7.

Under DC 7304, a 10 percent evaluation is assigned for mild 
gastric ulcer with recurring symptoms once or twice a year.  A 20 
percent evaluation is assigned for a moderate gastric ulcer 
manifested by recurring episodes of severe symptoms two or three 
times a year averaging ten days in duration, or with continuous 
moderate manifestations.  A 40 percent evaluation is assigned for 
a moderately severe gastric ulcer that is less than severe but 
that causes impairment of health manifested by anemia and weight 
loss, or that results in recurrent incapacitating episodes 
averaging ten days or more in duration at least four or more 
times a year.  A 60 percent evaluation is assigned when there is 
a severe gastric ulcer manifested by pain that is only partially 
relieved by standard ulcer therapy, periodic vomiting, recurrent 
hematemesis or melena, with manifestations of anemia and weight 
loss productive of definite impairment of health.

However, upon review of the evidentiary record, the Board finds 
that the symptomatology associated with the Veteran's GERD does 
not depict a disability picture consistent with a higher initial 
evaluation under DC 7304.  In this regard, the Board recognizes 
that the Veteran reported at the May 2010 examination that he 
gets daily symptoms of heartburn and a flare-up about once a week 
where he has more significant symptoms that bother and distract 
him.  As a lay person, he is competent to report his symptoms, 
and there is no indication that he is not credible.  However, the 
VA compensation and pension examiner had previously written, in 
the October 2008 examination report, that the Veteran 
demonstrated a mild active chronic inflammation and the Veteran 
reported, at the May 2010 examination, that his digestive 
disability had not worsened since the October 2008 examination.  
In addition, the evidence has not shown that his digestive 
disability has resulted in considerable impairment of health at 
any time relevant to the current claim/appeal period, as 
discussed above.  Thus, the Board finds that the Veteran's 
digestive disability is not shown to be manifested by recurring 
episodes of severe symptoms two or three times a year averaging 
ten days in duration, or continuous moderate manifestations such 
that the assignment of the next higher rating of 20 percent is 
warranted at any time relevant to the claim/appeal period.  

Thus, in summary, the Board has resolved reasonable doubt in the 
Veteran's favor in finding that he is entitled to a 10 percent 
disability rating for his claimed GERD under DC 7346 from October 
1, 2006, to October 9, 2008.  However, the preponderance of the 
evidence weighs against the assignment of an initial evaluation 
higher than 10 percent for any time during the claim/appeal 
period, and no staged rating is warranted.  


The Board has further considered whether the Veteran's digestive 
disability warrants referral for consideration of a higher rating 
on an extraschedular basis, under 38 C.F.R. § 3.321(b); see 
Barringer v. Peake, 22 Vet. App. 242 (2008).  However, after 
review of the record, the Board finds that any limitations on 
employability due to the service-connected GERD have been 
contemplated in the currently assigned 10 percent rating under DC 
7346.  The evidence does not reflect that his service-connected 
disability has necessitated any frequent periods of 
hospitalization or caused marked interference with employment.  
See May 2010 VA compensation and pension examination report, 
pages 3 and 4.  The record does not show an exceptional or 
unusual disability picture not contemplated by the regular 
schedular standards that would warrant consideration of the 
assignment of an extraschedular rating.  Since application of the 
regular schedular standards is not rendered impracticable in this 
case, referral of this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) for consideration of 
the assignment of an extraschedular evaluation is not warranted.  
See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  


ORDER

Entitlement to an initial evaluation of 10 percent for the 
Veteran's digestive disability characterized as GERD, from 
October 1, 2006, to October 9, 2008, is granted, subject to the 
laws and regulations governing the payment of monetary awards.

Entitlement to an initial evaluation higher than 10 percent for 
digestive disability characterized as GERD, for the period 
beginning on October 10, 2008, is denied.  



____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


